DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 February 2021 has been entered.

Response to Amendment
In the Applicant’s reply of 16 February 2021, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 directed to an invention non-elected without traverse. Accordingly, claims 1-14 have been canceled. See below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
claims have been amended as follows:

1-14.	(canceled)

***
Claims 1-14 have been canceled because they are directed to a non-elected invention, the election was made without traverse, and the claims are not eligible for rejoinder since they do not depend from or otherwise require all the limitations of an allowable claim. See MPEP 821.04.

Allowable Subject Matter
Claims 15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of U.S. Patent Application Publication No. 2018/0370119 (“Spence”) and Chuan Huang et al., Electrospray Deposition of Energetic Polymer Nanocomposites with High Mass Particle Loadings: A Prelude to 3D Printing of Rocket Motors, Advanced Engineering Materials, 2015, 17, No. 1, 95-101 (“Huang”) relied upon in the office action of 19 November 2020 (“the office action”) represents the closest prior art. While this combination teaches a 3D-printed energetic material comprising PVDF and aluminum, it fails to disclose or suggest a 3D-printed energetic material consisting essentially of PVDF and aluminum, as required by claim 15
In Spence, which is relied upon for the overall composition, a thermoplastic elastomer is included in addition to the energetic material, with this energetic material supplying the fluoropolymer and aluminum. The mass fraction of the energetic material is at least about 25 weight percent, such as at least about 50 weight percent or at least about 75 weight percent, and is typically not greater than about 95 weight percent. See paragraphs 10-12 and 18-20 of the office action and paragraphs 29, 31, 35, 36, 38, 47, and 49 of Spence. In other words, the combination of Spence and Huang teaches the use of at least an additional polymer, beyond the fluoropolymer, in its composition, with material other than the energetic material making up at least about 5 weight percent. As a result, the combination of Spence and Huang fails to disclose or suggest a 3D-printed energetic material consisting essentially of PVDF and aluminum, as required by claim 15. The remaining prior art fails to suggest such a modification.
Claim 18 is allowed based on its dependency from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774